                IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF SOUTH CAROLINA

 Marion Lamont Brown, Jr.,              )      C/A No.: 1:20-226-JFA-SVH
 #00318025,                             )
                                        )
                   Plaintiff,           )
                                        )
       vs.                              )                 ORDER
                                        )
 Cpl. T. Chandler, Ofc. Hester, and     )
 Deputy Warden John Palmer,             )
                                        )
                   Defendants.          )
                                        )

      This is a civil action filed by a state prisoner. Therefore, in the event
that a limitations issue arises, Plaintiff shall have the benefit of the holding
in Houston v. Lack, 487 U.S. 266 (1988) (prisoner’s pleading was filed at the
moment of delivery to prison authorities for forwarding to District Court).
Under Local Civ. Rule 73.02(B)(2)(e) (D.S.C.), pretrial proceedings in this
action have been referred to the assigned United States Magistrate Judge.

PAYMENT OF THE FILING FEE:

      Plaintiff applied to proceed in the District Court without prepaying fees
or costs. [ECF No. 10]. Pursuant to 28 U.S.C. § 1915, the court construes this
application as a motion for leave to proceed in forma pauperis. See 28 U.S.C.
§ 1915. A review of the motion reveals that Plaintiff should be relieved of the
obligation to prepay the full filing fee. Therefore, Plaintiff’s motion for leave
to proceed in forma pauperis is granted, subject to the court’s right to require
a payment if Plaintiff’s financial condition changes, and to tax fees and costs
against Plaintiff at the conclusion of this case if the court finds the case to be
without merit. See Flint v. Haynes, 651 F.2d 970, 972-74 (4th Cir. 1981).

TO THE CLERK OF COURT:

      The Clerk of Court is directed not to issue the summons at this time.
     IT IS SO ORDERED.



February 12, 2020              Shiva V. Hodges
Columbia, South Carolina       United States Magistrate Judge




                           2
